Digitally signed by
                                                                       Reporter of Decisions
                         Illinois Official Reports                     Reason: I attest to
                                                                       the accuracy and
                                                                       integrity of this
                                                                       document
                                Appellate Court                        Date: 2017.02.24
                                                                       09:06:52 -06'00'



                  In re Parentage of I.I., 2016 IL App (1st) 160071



Appellate Court    In re PARENTAGE OF I.I., a Minor (Nanina Lavallais n/k/a
Caption            Carraway, Petitioner-Appellee, v. Michael Irvin, Respondent-
                   Appellant).



District & No.     First District, Fifth Division
                   Docket No. 1-16-0071



Filed              December 23, 2016



Decision Under     Appeal from the Circuit Court of Cook County, No. 12-D-50214; the
Review             Hon. James Kaplan, Judge, presiding.



Judgment           Affirmed in part; vacated in part.



Counsel on         Lester L. Barclay, Emily C. Goldman, and Rafael Taylor, of The
Appeal             Barclay Law Group, P.C., of Chicago, for appellant.

                   Amy L. Brogioli and Matthew C. Arnoux, of Birnbaum, Haddon,
                   Gelfman & Arnoux, LLC, of Chicago, for appellee.



Panel              PRESIDING JUSTICE GORDON delivered the judgment of the
                   court, with opinion.
                   Justices Lampkin and Reyes concurred in the judgment and opinion.
                                                OPINION

¶1        The instant appeal arises from the trial court’s grant of Nanina Carraway’s petition to
     modify child support, in which the trial court ordered respondent, Michael Irvin, to increase the
     amount of child support he was paying from $100 per month to $3000 per month. Respondent
     appeals, arguing (1) that the trial court erred in denying his motions for a continuance, which
     resulted in respondent’s absence from the second day of the hearing, (2) that the trial court
     erred in denying his motion to reopen proofs to provide evidence of his income, (3) that the
     trial court erred in ordering respondent to pay $3000 per month in child support and in ordering
     the payment of retroactive support, and (4) that the trial court erred in requiring respondent to
     provide health insurance for the child. For the reasons that follow, we affirm in part but vacate
     the trial court’s judgment concerning the retroactivity of support.

¶2                                          BACKGROUND
¶3       On January 25, 2012, petitioner, Nanina Lavallais (n/k/a Carraway), filed a parentage
     action under the Illinois Parentage Act of 1984 (Parentage Act) (750 ILCS 45/1 et seq. (West
     2010)) against respondent, Michael Irvin, regarding their child I.I., who was born on July 27,
     2007.1 On March 2, 2012, petitioner filed a petition for support against respondent, alleging
     that respondent was not contributing to the support of their child to the extent of his financial
     ability. The petition did not state the amount of support respondent had been paying, nor did it
     state what amount petitioner was seeking. On March 13, 2013, after respondent repeatedly
     failed to respond to the petition, the trial court entered a temporary default uniform order for
     support, which ordered respondent to pay $100 per month beginning April 1, 2013. 2 In
     addition, the order reserved the issue of medical insurance coverage, as well as retroactive
     child support from January 1, 2011, through March 31, 2013. On August 16, 2013, the court
     ordered that the entirety of the temporary support order be made permanent. Up to this point,
     respondent had not been involved in the case.
¶4       On August 29, 2014, respondent finally filed his initial appearance in the matter, as well as
     a petition for joint custody. On October 9, 2014, petitioner filed a petition to modify child
     support, alleging that, upon information and belief, respondent’s income exceeded $300,000
     per year. This number was based on the assertion that respondent was a part owner of Billboard
     Live, a nightclub, and was also the chief executive officer of an Amateur Athletic Union
     (AAU) basketball team called Mac Irvin Fire.3 Petitioner argued that child support should be
     modified to be based on respondent’s actual income, rather than the $500 monthly income

         1
           The record on appeal does not contain a court finding of paternity, but both parties signed a
     voluntary acknowledgment of paternity the day after the child was born, and there is no dispute that
     respondent is the child’s father.
         2
           The assistant State’s Attorney representing petitioner (see 750 ILCS 45/18(b) (West 2010)) at the
     time imputed respondent’s monthly income as $500. Child support for one child is calculated based on
     20% of the monthly income of the obligor (750 ILCS 5/505(a)(1) (West 2010)), which resulted in the
     $100-per-month child support order.
         3
           The AAU is a nonprofit multisport organization dedicated to the promotion and development of
     amateur sports and physical fitness programs. Amateur Athletic Union, What is the AAU?,
     http://www.aausports.org/FAQs (last visited Dec. 7, 2016).

                                                    -2-
     amount imputed to him during the temporary support hearing on March 13, 2013. She also
     asked the court to retroactively modify the child support in accordance with respondent’s
     actual income. On November 25, 2014, respondent filed a response to petitioner’s petition to
     modify child support, in which he denied the petition’s allegations.
¶5       Up to this point, respondent had not complied with petitioner’s discovery requests. On
     December 23, 2014, petitioner filed a petition for rule to show cause against respondent for
     failure to comply with Cook County Circuit Court Rule 13.3.1 and Illinois Supreme Court
     Rule 214. The record indicates that respondent submitted an unsigned and non-notarized Rule
     13.3.1 disclosure form in February 2015 that had all zeroes for his income.
¶6       On April 2, 2015, the petition to modify child support, petition for rule to show cause, and
     respondent’s petition for joint custody were again continued to April 9, 2015. In the
     continuance order, the court also required respondent to pay petitioner a $500 lump sum for
     past-due child support payments and furnish a signed and notarized financial disclosure
     statement pursuant to Cook County Circuit Court Rule 13.3.1 before the hearing on April 9,
     2015. Respondent complied with both terms of the court order. According to respondent’s
     signed and notarized financial disclosure statement, his gross income for the year 2014 was
     $7200, which was made up of gifts from friends and family. He stated that his 2015 income up
     to March 2015 was $1880, although he did not specify if it was again made up of gifts. After
     adding in his $100-per-month expense for child support, his total monthly living expenses
     were $627. In the assets section, his only listed bank account was a checking account with U.S.
     Bank, which had a value of $0 to $20. He did not list any investment accounts in the investment
     accounts and securities section. The only business interest he listed was a 25% member interest
     in Olympian Group, LLC.
¶7       The parties came before the court for hearing on the pending motions on April 9, 2015.
     During the hearing, respondent testified to his financial situation on direct examination from
     petitioner’s counsel. According to the agreed statement of facts from the hearing,4 respondent
     testified that he lived rent-free at his mother’s house. He had not had a regular job or income
     since 1998 and was still unemployed. He served as the head basketball coach for the Mac Irvin
     Fire AAU team but did not receive any income for his service. He relied on his mother, fiancée,
     and occasionally his brother for financial assistance. He was looking for employment solely in
     the field of basketball. Respondent had been a part of Antoine Walker’s5 entourage until 2010,
     when Walker declared bankruptcy. During respondent’s time in the entourage, Walker had
     given him two vehicles. He admitted that he had invested approximately $40,000 in Billboard
     Live in 2011 or 2012 but testified that he was not receiving any income from the investment
     and was no longer involved with the nightclub. Respondent testified that he “does not have any
     interest in any other company or organization.”




         4
           There was no transcript of this hearing in the record. All information from the hearing on April 9,
     2015, was taken from the parties’ agreed statement of facts. The same is true for the hearings on July 7,
     July 9, and July 31. To avoid confusion concerning the court proceedings, we indicate where a
     transcript was available and where the facts were taken from the agreed statement of facts.
         5
           Antoine Walker is a former professional NBA basketball player.

                                                     -3-
¶8          The agreed statement of facts indicates that during examination of respondent, petitioner
       submitted a number of social media photographs of respondent as exhibits.6 Respondent’s
       counsel “made numerous objections to the photographs, arguing that they allowed an
       inappropriate contextual picture to be painted without rebuttal.” The court denied these
       objections, stating that it “was able to maintain the photos in the right context and that
       [respondent] would be given an opportunity to address any misapprehensions in rebuttal.”
       According to the agreed statements of facts, one photograph depicted respondent with a large
       stack of money and a caption reading “ ‘Billboard Live!! About to have me some fun!!’ ”
       According to the agreed statement of facts, the photograph was taken at a Billboard Live event
       at least one year prior to the hearing date, and the money did not belong to respondent. Other
       photographs depicted social media posts in which respondent talked about Christmas gifts,
       obtaining a pedicure, and conducting business, among other things. None of these social media
       posts was more recent than 32 weeks before the April 9 hearing. The record does not show
       whether respondent was asked to explain these photographs. Due to the late hour, the April 9
       hearing was suspended to be continued at a later date. At this point, respondent had not
       finished giving his testimony on direct examination from petitioner’s counsel.
¶9          On May 12, 2015, the trial court entered an order continuing the hearing to July 9, 2015.
¶ 10        On May 15, 2015, petitioner filed a discovery request to respondent regarding documents
       related to respondent’s alleged business affiliation with TMT Sportz, LLC, an Indiana
       corporation. On June 24, 2015, petitioner filed a motion to compel respondent’s discovery
       compliance, indicating that she had already sent an Illinois Supreme Court Rule 201(k) letter to
       respondent regarding discovery compliance. Ill. S. Ct. R. 201(k) (eff. July 1, 2014). On July 2,
       2015, the court heard petitioner’s motion to compel and ordered respondent to comply with
       petitioner’s discovery request by July 6, 2015. The court order from the status hearing on July
       7, 2015, which is detailed further below, indicates that respondent finally complied with
       petitioner’s discovery request.
¶ 11        According to the agreed statement of facts, on the trial readiness status date on July 7,
       2015, respondent expressed that he had a conflict with the July 9 hearing date and would not be
       able to be present in court.7 According to the agreed statement of facts, respondent “did not
       disclose or explain his sudden unavailability.” Respondent’s counsel requested that the hearing
       be rescheduled, but the court denied the request. No reasoning for the court’s denial is provided
       in the agreed statement of facts for the July 7 hearing. The court order from this hearing notes
       that petitioner communicated her readiness to move on with the trial.
¶ 12        Respondent was not present during the hearing on July 9, 2015. According to the agreed
       statement of facts for this hearing, respondent’s counsel made an oral motion to continue the
       hearing to a later date so respondent could continue giving his testimony but was again denied



           6
             The agreed statement of facts does not expressly indicate that these exhibits were admitted into
       evidence. However, the parties discuss them in their briefs as though they were, and we do the same in
       discussing them on appeal.
           7
             Although respondent did not explain his reasoning for his conflict with the July 9 hearing at the
       July 7 court date, the hearing transcript from October 14, 2015, indicates that he had planned to be in
       Georgia in order to assist with a youth basketball camp.

                                                      -4-
       by the court. Petitioner’s counsel “presented documentary evidence and argument” 8 that
       respondent had a business relationship with TMT Sportz, LLC, an Indiana corporation, and
       was a registered agent for the corporation. Respondent could be viewed in photographs on
       TMT Sportz’s website from the 2014 “Chicago Summer Jam” basketball tournament, which
       cost $595 as a registration fee. Respondent was also listed on the TMT Sportz website as the
       contact person for the event. Respondent’s business relationship with TMT Sportz had not
       been disclosed on respondent’s Rule 13.3.1 financial affidavit. The record does not contain any
       testimony regarding the extent of respondent’s involvement with TMT Sportz. Part of the
       evidence submitted by petitioner’s counsel was TMT Sportz’s unsigned 2014 tax return,9
       which stated that its gross income for the year was $50,192, of which $41,900 was spent on
       “outside services.” After petitioner’s counsel presented this evidence, respondent’s counsel
       made an oral motion to allow respondent to give his testimony via the telephone, explaining
       that respondent was out of the state, which was denied. The court found that respondent’s
       failure to appear created a negative inference against him and permitted the presumption that
       he believed that the evidence against him would be unfavorable. The agreed statement of facts
       indicates that the court “found a presumption that ‘outside services’ as listed on TMT
       Sportz’[s] tax documents included, at least in part, compensation for [respondent’s] services”
       and that the Chicago Summer Jam event was an income-producing event that was not
       previously disclosed on respondent’s Rule 13.3.1 financial statement. The court did not
       provide any independent basis for drawing this presumption, other than the previously
       expressed negative inference against respondent.
¶ 13       Petitioner’s counsel also “presented documentary evidence and argument” of bank
       statements as evidence for two bank accounts that respondent maintained with Chase Bank that
       were not disclosed in his signed Rule 13.3.1 financial disclosure statement, in which he had
       deposited or transferred $28,500.01 in May 2014, $25,850.01 in July 2014, and more than
       $87,000 between October 2014 and February 2015. The record does not contain any evidence
       that explains where the deposits came from or what expenses they were used for. Respondent’s
       counsel objected to all of the documentary evidence submitted by petitioner’s counsel because
       there was no person who could authenticate the documents, but the court overruled the
       objection and admitted all of the documents into evidence.
¶ 14       Petitioner also testified during the July 9 hearing. On direct examination by her own
       counsel, petitioner testified that beginning in 2007, respondent paid for an apartment and living
       expenses for petitioner and the child and also provided her with a vehicle to drive. Respondent
       provided approximately $3500 per month in child support until 2011. After 2011, petitioner
       and respondent agreed that respondent would pay $1000 per month for child support.
       However, respondent did not adhere to the agreement, and petitioner had been the child’s sole
       support ever since.
¶ 15       On cross-examination by respondent’s counsel, petitioner testified that respondent had
       paid for her to attend and graduate from college. From October 2013 through April 2015,

           8
             The agreed statement of facts does not expressly indicate that this evidence was admitted, but the
       parties discuss the evidence in their briefs as though it was, and we do the same in discussing it on
       appeal.
           9
             The agreed statement of facts does not identify the exhibits by number. However, the record
       contains a stipulated list of exhibits, one of which is the TMT Sportz 2014 tax return.

                                                      -5-
       respondent paid a total of $4095.10 in child support. After cross-examination ended, the court
       asked respondent’s attorney to present any witnesses or evidence on respondent’s behalf, but
       the attorney “could not add anything further in light of [respondent’s] absence,” and the
       hearing was continued to July 31, 2015, for closing arguments.
¶ 16       Also on July 9, 2015, petitioner filed a motion for direct and indirect criminal contempt and
       for sanctions against respondent. 10 In the motion, petitioner detailed facts supporting the
       allegation that respondent had been engaging in fraud throughout the course of litigation
       through his attempts to mislead the court about his finances and his repeated failure to comply
       with discovery rules. The alleged facts included, among others, respondent’s failure to disclose
       his active bank accounts, income from Billboard Live, and affiliation with TMT Sportz.
¶ 17       On July 31, 2015, respondent filed his response to petitioner’s motion for direct and
       indirect criminal contempt. In the response, he admitted that he was listed as a registered agent
       for TMT Sportz but stated that he had never received any income from the business.
       Respondent denied that he omitted his bank account information from his signed Rule 13.3.1
       financial disclosure statement. He reiterated that, at that point, he was receiving income of
       approximately $500 per month.
¶ 18       Closing arguments on petitioner’s petition to modify child support and respondent’s
       petition for joint custody were heard on July 31, 2015, and according to the agreed statement of
       facts from the hearing, the court found that respondent’s testimony significantly lacked
       credibility. Specifically, the court found:
               “Mr. Irvin’s testimony lacks credibility to a significant degree, especially as to the
               following:
                    a. Mr. Irvin’s testimony regarding not receiving Billboard income and the company
               being dissolved this year, though filled to capacity;
                    b. Mr. Irvin’s mother and fiancé[e] support him and his fiancé[e] pays all his
               expenses;
                    c. Mr. Irvin has no assets and all he does is coach a team for no pay;
                    d. Mr. Irvin is not authorized to incur expenses on the Mac Irvin Fire credit card;
                    e. Mr. Irvin’s disclosure filed pro se, and his updated disclosure that was not
               complete;
                    f. Others paid for Mr. Irvin to attend the NCAA finals with Duke University or go
               to Georgia.”
¶ 19       Among other rulings irrelevant to the issues on appeal, the court granted petitioner’s
       petition to modify child support and set the amount for respondent to pay at $3000 per month.11
       The court explained that this amount was based on petitioner’s testimony, as well as a
       presumed income from TMT Sportz and the bank statements showing that tens of thousands of
       dollars ran through respondent’s bank account. The child support was retroactively applied


           10
              This motion itself is not at issue on appeal. It is included because some facts within the motion
       provide helpful context for the issues on appeal.
           11
              According to the transcript from the hearing on October 14, 2015, petitioner’s testimony from
       July 9 indicated that the total needs for raising the child amounted to $3000 per month. This fact is not
       directly expressed in the agreed statement of facts from the July 9 hearing date.

                                                       -6-
       from January 1, 2011. Finally, the court ruled that respondent must provide the child with an
       adequate health insurance policy.
¶ 20        On August 27, 2015, respondent filed a motion to reopen proofs in order to determine his
       “actual income.” In the motion, respondent argued that there was insufficient factual evidence
       of his income to support the court’s modification of the child support to the amount of $3000
       per month. Specifically, respondent pointed out that there was no testimony explaining the
       bank statements submitted by petitioner’s counsel that would help determine “whether any of
       the deposits were income or whether the expenses would affect any of the deposits.”
       Respondent argued that “[e]quity dictates that proofs should be reopened to require the
       Petitioner to provide evidence to carry her burden of proving [respondent’s] income and for
       [respondent] to present evidence in his defense.”
¶ 21        On October 14, 2015, the court denied respondent’s motion to reopen proofs. According to
       the hearing transcript, the court found that respondent’s actions during the course of the
       litigation diminished his credibility, rendering his actual income indeterminable from the
       evidence. Relying on section 505(a)(5) of the Illinois Marriage and Dissolution of Marriage
       Act (Marriage Act) (750 ILCS 5/505(a)(5) (West 2010)), the court found that since it could not
       determine respondent’s actual income from the evidence, it was necessary to deviate from the
       statutory guidelines for determining child support and enter a needs-based order. In doing so,
       the court found petitioner’s testimony from the July 9 hearing—that she needed $3000 per
       month to cover the child’s expenses—credible and reasonable and found that it “had no
       alternative but to enter an award based on that amount because [respondent] failed to appear
       and give testimony.” The court found that it had not abused its discretion by deviating from the
       guidelines for determining child support based on income. Despite argument from
       respondent’s counsel, the court, relying on case law,12 stated that it did not need to explain its
       basis for the needs-based order. The transcript also indicates that respondent’s counsel argued
       that the court had mistakenly construed respondent’s motion as a motion to reconsider, instead
       of a motion to reopen the proofs:
                     “THE COURT: A motion to reconsider allows a party to bring before the Court
                newly discovered evidence, changes in the law, or errors in the Court’s prior
                application of existing law. ***
                                                   ***
                     RESPONDENT’S COUNSEL: With all due respect, [Y]our Honor *** We didn’t
                file a motion to reconsider. *** We argued a motion to reopen the proofs.
                     THE COURT: And I denied it.
                     RESPONDENT’S COUNSEL: It has nothing to do—but you cited a motion to
                reconsider. *** That’s not the same motion.
                     THE COURT: I understand.”
¶ 22        On December 7, 2015, the parties came before the court for the court’s entry of a custody
       judgment disposing of all pending issues. According to the hearing transcript, respondent
       argued against the retroactive application of the modified child support award to January 1,
       2011. Specifically, respondent argued that petitioner filed her petition to modify child support

           12
             The court noted that it was relying on In re Marriage of Takata, 304 Ill. App. 3d 85 (1999), and
       In re Marriage of Severino, 298 Ill. App. 3d 224 (1998).

                                                     -7-
       on October 9, 2014, and that he was not put on due notice that any modification would be
       applied retroactively beyond that date. After hearing arguments from respondent’s counsel, the
       court amended the starting date for the retroactive child support from January 1, 2011, to
       September 1, 2013, making the total amount of past-due support $72,000. The court
       determined that the permanent child support order from August 2013, as well as evidence
       admitted during trial, put respondent on necessary notice that he could be subjected to
       retroactive changes in child support from that date. The court also found that, with respect to
       health insurance, “[h]e can go get a policy and pay for it or he can reimburse mom if she does
       have a policy. *** That is his obligation.”
¶ 23       The court entered a custody judgment on the same day. With respect to its findings of fact,
       the court found:
                   “A. FATHER failed to appear in court on July 9, 2015, for the final day of
               testimony in this case.
                   B. Based on FATHER’s failure to appear for trial on July 9, 2015, failure to
               disclose assets and income, and the inconsistency in his testimony compared with the
               physical evidence, it is presumed by the Court that the evidence and testimony
               FATHER could have presented would have been adverse to him. [Citation.]
                   C. Over FATHER’s objections, the Court finds that FATHER’s first financial
               disclosure statement tendered to MOTHER’s counsel during his pro se representation,
               while not notarized, had zeroes in all blanks.
                   D. FATHER’s second financial disclosure statement tendered to MOTHER’s
               counsel was notarized and while it included new information regarding his assets and
               liabilities it did not include his interest in TMT Sportz, Inc., nor did it disclose his
               Chase Bank account.
                   E. FATHER’s testimony that he has not had a job since 1998, that he is supported
               solely by his mother and fiancé[e], that he has no assets, and that his only job is as a
               volunteer coach for the Mac Irvin Fire, is contrary to the evidence.
                   F. Consistent with the Court in In re the Marriage of Leff[, 148 Ill. App. 3d 792
               (1986)], by virtue of FATHER’s failure to appear, failure to disclose assets and
               income, and the inconsistency in his testimony compared with the physical evidence,
               the Court finds that FATHER’s testimony lacks all credibility.
                   G. While MOTHER testified that the needs of the child totals $3,000.00 per month,
               based on FATHER’s lifestyle and incredible testimony, the Court finds that
               FATHER’s income could substantiate a child support award in excess of $3,000.00 per
               month. [Citation.]”
¶ 24       On January 6, 2016, respondent filed a notice of appeal, and this appeal follows.

¶ 25                                           ANALYSIS
¶ 26       On appeal, respondent raises a number of issues. Respondent argues that (1) the trial court
       should have granted his motions for continuance of the July 9, 2015, hearing date, (2) the trial
       court should have granted his motion to reopen the proofs to present evidence of his income
       since he was not present at the July 9 hearing date, (3) the trial court erred in its determination
       that petitioner should receive $3000 per month in child support, (4) the trial court erred in its
       retroactive application of the modified child support order, and (5) the trial court erred in

                                                    -8-
       requiring him to provide health insurance for the child because petitioner’s insurance already
       covered the child. We consider each argument in turn.

¶ 27                                     I. Motion for Continuance
¶ 28       Respondent first contends that the trial court erred in denying his “two oral motions for a
       continuance” of the July 9, 2015, hearing date. As an initial matter, we must first clarify the
       orders at issue on appeal. As respondent notes, his counsel requested a continuance on July 7
       and again on July 9, both of which were denied and both of which respondent discusses on
       appeal. However, respondent’s notice of appeal states that respondent is appealing “the Order
       entered July 7, 2015 denying Respondent’s motion to continue [the] hearing”; the notice of
       appeal makes no mention of the second, July 9, request for a continuance and its denial. “A
       notice of appeal confers jurisdiction on a court of review to consider only the judgments or
       parts of judgments specified in the notice of appeal.” General Motors Corp. v. Pappas, 242 Ill.
2d 163, 176 (2011). While there is an exception for those orders that are a necessary step in the
       procedural progression leading to the judgment specified in the notice of appeal (In re
       Marriage of O’Brien, 2011 IL 109039, ¶ 23), in the case at bar, the July 9 denial of the
       continuance cannot be considered such a necessary step, since the July 7 order listed in the
       notice of appeal occurred prior to the July 9 one. Accordingly, we consider only the denial of
       respondent’s July 7 request for a continuance.
¶ 29       The trial court has the discretion to grant or deny a motion for continuance, and its decision
       will not be disturbed on appeal unless it has resulted in a palpable injustice or constituted an
       abuse of discretion. K&K Iron Works, Inc. v. Marc Realty, LLC, 2014 IL App (1st) 133688,
       ¶ 22. “An abuse of discretion occurs only when the trial court’s decision is arbitrary, fanciful,
       or unreasonable or where no reasonable person would take the view adopted by the trial court.”
       Seymour v. Collins, 2015 IL 118432, ¶ 41. When reviewing for abuse of discretion, the
       appellate court does not substitute its judgment for that of the trial court or determine whether
       the trial court acted wisely. John Crane Inc. v. Admiral Insurance Co., 391 Ill. App. 3d 693,
       700 (2009).
¶ 30       After a case has reached the trial stage, a party requesting a continuance must provide the
       court with “ ‘especially grave reasons’ ” for needing the continuance due to the potential for
       inconvenience to the witnesses, parties, and the court. Marc Realty, 2014 IL App (1st) 133688,
       ¶ 23; see also Ill. S. Ct. R. 231(f) (eff. Jan. 1, 1970) (“sufficient excuse” must be shown).
       Additionally, a party requesting a motion for continuance on account of an absence of material
       evidence must support the motion with an affidavit showing (1) that due diligence has been
       used to secure the evidence, (2) what facts the evidence consists of, (3) if in the form of
       testimony, the residence of the witness or, if unknown, that due diligence has been used to
       discover it, and (4) that the evidence can be obtained if more time is permitted. Ill. S. Ct. R.
       231(a) (eff. Jan. 1, 1970). A decisive factor is whether the moving party has shown a lack of
       diligence in proceeding with the litigation. In re Marriage of Ward, 282 Ill. App. 3d 423, 431
       (1996).
¶ 31       In the case at bar, respondent argues that the trial court abused its discretion when it denied
       his motion for continuance of the hearing on July 9, 2015. In response, petitioner argues that
       the trial court appropriately acted within its discretion when it denied respondent’s motion for
       continuance. In support of her position, petitioner argues that respondent had not shown due
       diligence throughout the course of litigation, specifically with regard to compliance with

                                                    -9-
       discovery rules. Furthermore, petitioner notes that the July 9 hearing date was set on May 29,
       2015, meaning that respondent had plenty of time to adjust his schedule to accommodate the
       July 9 hearing date. In addition, respondent did not provide a written request or an affidavit to
       the court explaining a grave reason for needing a continuance.
¶ 32       We find petitioner’s arguments to be persuasive. The trial court’s discretionary decision to
       deny respondent’s motion for continuance was justified by respondent’s lack of due diligence
       displayed throughout the course of litigation. Such was the case in Ward, 282 Ill. App. 3d at
       427-28, where the respondent in a dissolution of marriage case appealed the trial court’s denial
       of a motion for continuance due to his attorney’s illness, which was requested via telephone on
       the morning of a hearing date. The appellate court affirmed the denial of the motion in part
       because the respondent had been granted previous continuances and had also failed to appear
       at prior court dates, indicating a lack of due diligence during the proceedings in the case. Ward,
282 Ill. App. 3d at 432. The court concluded that “respondent’s dilatory tactics and flagrant
       disregard of the court’s orders delayed resolution of the dissolution case and taxed the court’s
       patience.” Ward, 282 Ill. App. 3d at 432.
¶ 33       We find that the circumstances in Ward align with the case at bar. Here, respondent
       repeatedly defied discovery requests from petitioner and orders from the court. In addition, as
       the trial court concluded, respondent’s actions during the course of litigation diminished his
       credibility regarding his financial situation. Respondent failed to appear at any of the court
       dates prior to the entry of the permanent child support order in August 2013. His failure to
       appear at these hearings resulted in him defying several court orders requiring him to provide
       proof of income in order to establish the appropriate amount of child support. After finally
       becoming involved in the case in August 2014, respondent failed to timely produce the
       financial disclosure form pursuant to Cook County Circuit Court Rule 13.3.1, which prompted
       petitioner to file a petition for rule to show cause against respondent in December 2014. When
       respondent finally produced his Rule 13.3.1 financial disclosure form in January 2015, it
       showed all zeroes regarding income. Respondent did produce an edited financial disclosure
       form in March 2015, which showed income but failed to list his bank accounts with Chase
       Bank and his business affiliation with TMT Sportz, both of which petitioner discovered upon
       her own investigation. After learning of this omitted information, petitioner filed a request for
       production to respondent in May 2015, requesting documents relating to his business interest
       in TMT Sportz. Respondent only complied with the second discovery request after petitioner
       issued an Illinois Supreme Court Rule 201(k) letter and subsequently filed a motion to compel
       discovery compliance.
¶ 34       Collectively, respondent’s actions have, to use the words from the court in Ward, delayed
       resolution of petitioner’s petition to modify child support and have taxed the trial court’s
       patience. Petitioner had expressed her readiness to continue with the trial. In addition, the
       well-being of the child depended on a swift resolution of petitioner’s petition to modify child
       support. Respondent’s behavior unnecessarily delayed resolution of the appropriate amount of
       child support that the court determined that the child needed. Respondent’s lack of due
       diligence as represented by the record thus supports the trial court’s justification for using its
       discretion to deny the motion for continuance.
¶ 35       In addition, the absence of a written request or affidavit supporting respondent’s motion for
       continuance further highlights respondent’s lack of due diligence, especially since it is
       required by Illinois Supreme Court Rule 231(a) (eff. Jan. 1, 1970). Moreover, the absence of a

                                                   - 10 -
       written request or affidavit also supports petitioner’s argument that respondent did not provide
       a sufficient reason for needing a continuance, as required by Illinois Supreme Court Rule
       231(f) (eff. Jan. 1, 1970). In Ward, in affirming the denial of the motion for continuance, the
       appellate court found that the respondent did not provide a sufficient reason for the
       continuance, relying on the fact that the respondent did not file a written motion for a
       continuance nor did he provide an affidavit concerning his counsel’s illness. Ward, 282 Ill.
       App. 3d at 432. Similarly, in In re Marriage of Betts, 155 Ill. App. 3d 85, 95 (1987), the
       respondent father in an action for past due child support was appealing, inter alia, the trial
       court’s denial of his orally requested continuance of a hearing that he had been ordered to
       appear at only a week beforehand. The appellate court affirmed the trial court’s discretionary
       denial in part because “respondent could have presented a written motion for a continuance”
       prior to the hearing date. Betts, 155 Ill. App. 3d at 95. By contrast, in Bethany Reformed
       Church of Lynwood v. Hager, 68 Ill. App. 3d 509, 509-10 (1979), the defendant appealed the
       denial of a continuance because he was hospitalized. The appellate court reversed in part
       because the defendant had submitted valid affidavits explaining his illness, the identity of his
       physician, the hospital he was being treated at, and a time period that he would be hospitalized.
       Bethany, 68 Ill. App. 3d at 513.
¶ 36       The case at bar bears more resemblance to Ward and Betts than it does to Bethany.
       Similarly to Ward, respondent did not file a written motion for continuance, nor did he provide
       a supporting affidavit. Instead, respondent’s counsel orally requested a motion for continuance
       at both the status hearing on July 7 and the actual hearing on July 9. However, the record shows
       that respondent’s counsel did not provide any reason for respondent’s unavailability. Based on
       the information available in the record, it appears that respondent requested the continuance
       solely on the basis of his ambiguous “unavailability.” It is important to keep in mind that the
       hearing on petitioner’s petition to modify support had already begun and respondent was fully
       aware that he was required to complete his testimony during the July 9 hearing. As previously
       mentioned, a motion for continuance after trial has begun must be supported by a grave reason
       due to the potential for inconvenience to the witnesses, the parties, and the court. Marc Realty,
       2014 IL App (1st) 133688, ¶ 23. Since respondent failed to communicate a grave reason, or
       any reason at all, for needing a continuance after trial had started, the trial court appropriately
       acted within its discretion when denying respondent’s motion for continuance.
¶ 37       We find respondent’s arguments to the contrary to be unpersuasive. In support of this
       appeal, respondent argues that he showed a significant excuse for his unavailability and that
       there was little inconvenience to the witnesses or the court to continue one day of trial.
       Respondent also argues that, should his excuse not be deemed sufficient, the ends of justice
       necessitated the granting of the continuance.
¶ 38       At the forefront, we note that respondent’s argument that he provided a significant excuse
       for the motion for continuance is not factually supported by the record. Respondent asserts that
       his counsel explained to the court that he was out of state when the oral motion for continuance
       was made. However, the record shows that respondent’s counsel only offered this explanation
       when she orally requested the court to allow respondent to testify via telephone. In fact, the
       agreed statement of facts shows that when respondent’s first motion for continuance was
       requested during the July 7 trial status hearing, respondent “did not disclose or explain his
       sudden unavailability.” Thus, contrary to his argument on appeal, the record shows that



                                                   - 11 -
       respondent only provided an explanation for his absence for the purpose of requesting
       telephone testimony and not for the motion for continuance.
¶ 39        However, even assuming arguendo that respondent did explain to the court that he was out
       of state when he requested the continuance, we cannot say that his explanation would qualify
       as a “grave reason” for needing a continuance. Respondent offers no case law supporting the
       notion that simply being out of state on the day of trial is a “grave reason.” Instead, respondent
       attempts to contrast the facts of the case at bar from those present in Marc Realty, 2014 IL App
       (1st) 133688 ¶¶ 18-20, where the moving party requested a motion for continuance in order to
       secure new counsel because it had terminated its counsel on the day of trial due to an “inherent
       conflict.” In that case, the appellate court affirmed the trial court’s denial of the motion for
       continuance, agreeing with the trial court that granting the continuance would inconvenience
       the other parties in the litigation. Marc Realty, 2014 IL App (1st) 133688, ¶ 27. By contrast to
       Marc Realty, respondent argues that his motion for continuance would not inconvenience the
       court or petitioner because there were no outside witnesses and both parties lived in Illinois.
       However, respondent’s argument does nothing to show that his explanation for his
       unavailability was a grave reason. Rather, respondent seems to assert that since there was little
       potential for inconvenience in granting his continuance, his explanation suffices as a grave
       reason. There is no logic in this assertion. Furthermore, the assertion that the continuance
       would not inconvenience petitioner is not supported by the circumstances of the case. Child
       support was the central issue at the July 9 hearing. Petitioner and, more importantly, the child
       would certainly be inconvenienced by having to wait to resolve this issue, because this money
       goes toward supporting the child and resolution of this issue had already been prolonged by
       respondent’s noncompliance with discovery.
¶ 40        Moreover, respondent ignores that the court in Marc Realty also explained it upheld the
       trial court’s denial of the continuance in part because the explanation that the moving party
       terminated its counsel due to an “inherent conflict” was only supported by a vague factual
       reference and did not amount to a sufficiently grave reason. Marc Realty, 2014 IL App (1st)
133688, ¶ 24. This is similar to the case at bar, where respondent requested a continuance but
       did not explain his unavailability or at what point he would be available to continue trial. This
       is amplified by the fact that respondent did not submit a written motion or a supporting
       affidavit. There is no way that we can conclude that respondent offered a sufficiently grave
       reason for needing a continuance after trial had already begun.
¶ 41        In addition, respondent argues that if being out of state was not a sufficiently grave reason,
       the ends of justice required his continuance to be granted. Respondent supports this notion by
       pointing out that the issue of child support could not be adequately decided without him, that
       he was unable to clarify evidence submitted against him, and that he was unable to hear and
       respond to petitioner’s testimony. Respondent is undoubtedly correct in asserting that his
       testimony was important to the issue of child support. Such was the case in Lindeen v. Illinois
       State Police Merit Board, 25 Ill. 2d 349, 350 (1962), where the plaintiff submitted a motion for
       continuance because he was unable to locate his essential witness, despite issuing a subpoena
       to compel the witness to appear for the trial date. Our supreme court reversed the denial of this
       motion, explaining that the plaintiff had exercised due diligence in trying to procure the
       witness and that under these circumstances, justice demanded that he be given more time to
       procure his essential witness. Lindeen, 25 Ill. 2d at 352. Similarly, in Vollentine v. Christoff, 24
Ill. App. 3d 92, 93 (1974), the plaintiffs requested a continuance because the trial date had been


                                                    - 12 -
       moved and their indispensable witness, a doctor, was not available for the new trial date. The
       appellate court reversed the denial of the motion, explaining that the unavailability of the
       witness was no fault of the plaintiffs and that the ends of justice required that plaintiffs have
       time to procure this essential witness. Vollentine, 24 Ill. App. 3d at 96.
¶ 42        From the case law, it appears that the ends of justice demand the granting of a continuance
       to procure an essential witness in circumstances where the witness is unavailable through no
       fault of the moving party and the moving party had exercised due diligence in procuring the
       witness. However, this was not the situation in the case at bar. Respondent was the essential
       witness, but he did not put forth any evidence to show that his unavailability was sudden or that
       he had exercised due diligence to ensure that he could attend the July 9 hearing date. The
       record does not show that he attempted to change his schedule or that he absolutely needed to
       be out of state during the July 9 hearing date. In fact, in his reply to petitioner’s response to his
       motion to reopen proofs, respondent affirmatively stated that “[h]ad the importance of his
       presence on [July 9] been adequately explained to him by his prior counsel, he would have
       been present in court.” Thus, respondent’s own statement shows that he could have been
       present in court had he wished. Furthermore, the record also indicates that the hearing date was
       set on May 29, meaning that respondent had plenty of time to exhibit due diligence in attending
       the hearing. The absence of any due diligence or explanation of his unavailability supports the
       trial court’s discretionary decision to deny respondent’s motion for a continuance, and we
       affirm the trial court’s decision on this issue.

¶ 43                                    II. Motion to Reopen Proofs
¶ 44        Respondent next argues that the trial court erred in denying his motion to reopen proofs,
       which he filed after the trial court granted petitioner’s petition to modify child support. “In
       ruling on a motion to reopen proofs, the trial court considers: whether the moving party has
       provided a reasonable excuse for failing to submit the additional evidence during trial, whether
       granting the motion would result in surprise or unfair prejudice to the opposing party, and if the
       evidence is of the utmost importance to the movant’s case.” (Internal quotation marks
       omitted.) In re Estate of Bennoon, 2014 IL App (1st) 122224, ¶ 55. Additionally, when a case
       is tried before the court without a jury, “greater liberty should be allowed in reopening proofs.”
       Bennoon, 2014 IL App (1st) 122224, ¶ 55. Nevertheless, the fact that a case is heard without a
       jury does not mean that a motion to reopen proofs should automatically be granted. See
       Bennoon, 2014 IL App (1st) 122224, ¶ 56 (affirming the denial of a motion to reopen proofs
       despite the fact that there was no jury and the motion to reopen proofs was brought before the
       trial court rendered its decision). An order denying a motion to reopen proofs is reviewed for
       an abuse of discretion. Bennoon, 2014 IL App (1st) 122224, ¶ 53. As noted, “[a]n abuse of
       discretion occurs only when the trial court’s decision is arbitrary, fanciful, or unreasonable or
       where no reasonable person would take the view adopted by the trial court.” Seymour, 2015 IL
118432, ¶ 41.
¶ 45        In the case at bar, we cannot find that the trial court abused its discretion in denying
       respondent’s motion to reopen proofs. Respondent claims that he had a reasonable excuse for




                                                    - 13 -
       failing to present “proof of his income,”13 namely, the fact that he was not present at the
       hearing on July 9. However, respondent’s argument presupposes that his absence from the
       hearing was “reasonable” and that it was the trial court that made the error in refusing to
       continue the hearing until respondent could be present. As we have thoroughly discussed
       above, however, the trial court properly refused to grant respondent’s continuance because
       respondent’s excuse for being absent from the hearing, which he did not even provide to the
       trial court at the time he requested the continuance, was not sufficiently grave. Moreover, as
       noted, respondent himself admitted that he could have been present at the July 9 hearing had he
       chosen to be. Thus, as the Bennoon court noted, respondent’s failure to present his evidence
       “was not because of inadvertence but was a calculated risk on [his] part.” Bennoon, 2014 IL
       App (1st) 122224, ¶ 61. That risk—that respondent could miss the hearing date with no
       repercussions—backfired, and we cannot find that respondent’s absence from the July 9
       hearing date is a reasonable excuse for his failure to present the evidence concerning his
       income that he now wishes to present.
¶ 46        We also do not find persuasive respondent’s contention that there would have been no
       surprise or unfair prejudice to petitioner in reopening the case. As in our discussion of
       prejudice concerning the motion for a continuance, reopening the proofs would have
       prolonged the case and would have delayed petitioner’s receipt of child support, which is
       necessary for providing for the child’s needs. See Bennoon, 2014 IL App (1st) 122224, ¶ 65
       (finding prejudice where “allowing the reopening of proofs in this case would further delay the
       closing and final distribution of an estate which was opened in 2008”).
¶ 47        Respondent also argues that “the evidence that [he] sought to introduce as part of his
       motion to reopen proofs was of the utmost importance to [his] case and would likely have
       materially altered the trial court’s judgment.” However, respondent does not specify what
       evidence he would have introduced, other than his own testimony. Furthermore, respondent
       does not explain what his testimony would have been, meaning that we have no way of
       knowing whether it would have been “of the utmost importance to [his] case,” especially since
       the trial court made numerous findings of fact concerning respondent’s lack of credibility. See
       People v. Collier, 329 Ill. App. 3d 744, 753 (2002) (“[I]n order for the trial court to have found
       that defendant’s testimony was of such importance to warrant the reopening of his case, an
       offer of proof should have been presented before the court ruled on his request or immediately
       thereafter. Given the lack of insight as to the character of his testimony and reasons for failing
       to present it during his case in chief, we cannot say that the trial court clearly abused its
       discretion when denying defendant’s motion to reopen his case.”); Dunahee v. Chenoa
       Welding & Fabrication, Inc., 273 Ill. App. 3d 201, 211 (1995) (using the plaintiff’s offer of
       proof of witness testimony as to a critical date in finding that the new evidence was “of the
       utmost importance to plaintiff’s case” and concluding that the trial court should have reopened
       proofs). Whatever evidence respondent seeks to provide also would have been available at the
       time of the July 9 hearing, a fact that also distinguishes respondent’s case from the situations
       present in In re Marriage of Suarez, 148 Ill. App. 3d 849 (1986), and Wife F. v. Husband F.,


           13
            As petitioner points out, respondent never specifies what evidence he would provide, other than
       his own testimony. Instead, respondent focuses on his argument that petitioner failed to sustain her
       burden of proving respondent’s income. We consider that argument in the next section of our analysis.

                                                    - 14 -
       358 A.2d 714 (Del. 1976), a case on which Suarez relied; both of those cases concerned
       evidence of a posthearing change in value of assets that necessitated reopening the proofs.
¶ 48       Finally, we find unpersuasive respondent’s various assertions concerning the reasons for
       the trial court’s denial of his motion. First, while the trial court did reference a motion to
       reconsider in beginning its remarks on the motion to reopen proofs, there is no indication that it
       applied the incorrect standard in considering respondent’s motion, as it expressly stated that it
       understood the type of motion it was denying. It is also clear that the fact that respondent did
       not attend the July 9 hearing weighed heavily in the trial court’s analysis, a fact that bears
       directly on a motion to reopen proofs and the reasonableness of respondent’s excuse for not
       presenting his evidence at the hearing. Respondent also argues that the trial court’s negative
       view of respondent’s credibility did not justify the denial of his motion to reopen proofs.
       However, given that the only evidence respondent has suggested he would provide if the case
       were reopened would be his own testimony, the trial court’s view of respondent’s credibility
       would be highly relevant in determining whether the additional evidence would be useful.
       Accordingly, we cannot find that the trial court abused its discretion in denying respondent’s
       motion to reopen proofs.

¶ 49                                     III. Child Support Award
¶ 50       Next, respondent makes two arguments concerning the child support award itself. First,
       respondent argues that the trial court erred when it set the amount of child support at $3000 per
       month. Additionally, respondent argues that the trial court erred in ordering the support award
       to be retroactive to September 1, 2013. We consider each argument in turn.

¶ 51                                    A. Amount of Child Support
¶ 52       Respondent first argues that the trial court erred in setting the amount of child support at
       $3000 per month. “A trial court enjoys broad discretion in determining the modification of
       child support, and we will not overturn its decision unless there is an abuse of discretion.”
       McClure v. Haisha, 2016 IL App (2d) 150291, ¶ 20; In re Marriage of Rogers, 213 Ill. 2d 129,
       135 (2004). As noted, “[a]n abuse of discretion occurs when the trial court’s ruling is arbitrary,
       fanciful, or unreasonable, or when its ruling rests on an error of law.” McClure, 2016 IL App
       (2d) 150291, ¶ 20.
¶ 53       In the case at bar, respondent argues that petitioner failed to demonstrate that she was
       entitled to an increase in child support to $3000 per month. A child support judgment can
       generally be modified only upon a showing of a substantial change in circumstances. In re
       Marriage of Sweet, 316 Ill. App. 3d 101, 105 (2000); see 750 ILCS 5/510(a) (West 2014).
       “The party seeking the modification must show both a change in the children’s needs and in the
       noncustodial parent’s ability to pay.” Sweet, 316 Ill. App. 3d at 105. Respondent claims that
       petitioner failed to show either that the child’s needs had increased or that respondent’s income
       had increased. We do not find this argument persuasive.
¶ 54       With respect to the child’s needs, respondent argues that petitioner “did not testify to the
       child’s needs other than to state that the needs were $3,000 per month” and points to her Rule
       13.3.1 disclosure as providing evidence “that the child’s stated needs were significantly less.”
       Respondent’s argument concerning the Rule 13.3.1 disclosure is unsupported by the record on
       appeal. While respondent is correct that petitioner’s disclosure form lists expenses that were
       spent exclusively on the child as $1497 as of the November 30, 2014, date of the disclosure,

                                                   - 15 -
       respondent’s argument ignores the fact that the disclosure also includes $1980 in household
       expenses and $585 in transportation expenses. Child support is intended to “provide for the
       reasonable and necessary educational, physical, mental and emotional health needs of the
       child.” 750 ILCS 5/505(a) (West 2014). A child is not expected to live without a roof over his
       head or with no way to travel from place to place. Thus, even based on the disclosure alone, the
       expenses eligible for child support would include more than the $1497 asserted by respondent.
¶ 55       Moreover, as to respondent’s criticism of the content of petitioner’s testimony concerning
       the child’s needs, the record does not contain a transcript of the July 9, 2015, hearing at which
       petitioner testified, nor does it include a bystander’s report. All that is included is an agreed
       statement of facts, which is silent concerning petitioner’s testimony as to the child’s needs.14
       As the appellant, respondent had the burden to present a sufficiently complete record of the
       proceedings at trial to support a claim of error, and any doubts that arise from the
       incompleteness of the record will be resolved against him. Foutch v. O’Bryant, 99 Ill. 2d 389,
       391-92 (1984). Furthermore, at the October 14, 2015, court date at which the trial court denied
       respondent’s motion to reopen proofs, the court noted that it found petitioner’s testimony from
       the July 9 hearing—that she needed $3000 per month to cover the child’s expenses—credible
       and reasonable. In addition, petitioner testified that respondent was voluntarily paying $3500
       per month in child support until 2011, after which he paid less until respondent unilaterally
       stopped making the payments.15 “A reviewing court will not substitute its judgment for that of
       the trial court regarding the credibility of witnesses, the weight to be given to the evidence, or
       the inferences to be drawn” from the evidence. Best v. Best, 223 Ill. 2d 342, 350-51 (2006);
       In re Marriage of McHenry, 292 Ill. App. 3d 634, 641 (1997). Since the trial court found
       petitioner’s testimony that the child’s needs were $3000 per month to be credible and
       reasonable, we will not reweigh that credibility determination on appeal. Finally, we note that
       “an increase in children’s needs can be presumed on the basis that they have grown older and
       the cost of living has risen.” Sweet, 316 Ill. App. 3d at 105. Thus, we cannot agree with
       respondent’s contention that petitioner failed to show that the child’s needs had increased.
¶ 56       We are similarly unpersuaded by respondent’s argument that petitioner failed to show that
       respondent’s income had increased. Respondent argues that the record was devoid of any
       competent evidence of his income, so the trial court erred in setting child support at $3000 per
       month. Section 505(a) of the Marriage Act creates a rebuttable presumption that a specified
       percentage of a noncustodial parent’s income represents an appropriate child support award.
       In re Marriage of Freesen, 275 Ill. App. 3d 97, 105 (1995). If the trial court deviates from the
       statutory guidelines in awarding child support, it must make express findings as to its reasons
       for doing so. In re Marriage of Severino, 298 Ill. App. 3d 224, 230-31 (1998). “[C]onsideration
       of the factors set forth in section 505 of the Act is mandatory, not directory,” when deciding
       whether to deviate from the guidelines. Freesen, 275 Ill. App. 3d at 105.
¶ 57       “Under normal circumstances, the trial court is required to make a threshold determination
       of the party’s net income before applying section 505.” Severino, 298 Ill. App. 3d at 230. “In

           14
              We note that the agreed statement of facts indicates that both parties made arguments concerning
       petitioner’s testimony about the child’s needs during closing argument, but there is nothing indicating
       what that testimony actually was.
           15
              Petitioner testified that respondent paid a total of $4095.10 in child support from October 2013
       through April 2015.

                                                     - 16 -
       section 505(a)(5) of the [Marriage] Act, however, the legislature recognized that there may
       arise situations where the amount of the noncustodial parent’s net income could not be
       accurately determined.” In re Marriage of Takata, 304 Ill. App. 3d 85, 96 (1999). Section
       505(a)(5) of the Marriage Act provides that, “[i]f the net income cannot be determined because
       of default or any other reason, the court shall order support in an amount considered reasonable
       in the particular case.” 750 ILCS 5/505(a)(5) (West 2014). Thus, in cases where there is no
       credible evidence of net income, a court “[is] compelled to make the award of child support in
       an amount that [is] reasonable in the case.” Takata, 304 Ill. App. 3d at 96. Such situations
       commonly occur in cases in which the party’s testimony concerning his or her income is
       considered not credible by the trial court. See, e.g., In re Marriage of Sanfratello, 393 Ill. App.
3d 641 (2009) (noting that the trial court acted reasonably in drawing the inference that the
       respondent earned substantially more than he claimed); Sweet, 316 Ill. App. 3d at 109 (noting
       that “the court strongly implied that respondent was not being truthful about his income”);
       Takata, 304 Ill. App. 3d at 96 (noting that the trial court found the party’s testimony as to his
       income to be not credible); Severino, 298 Ill. App. 3d at 229-30 (same).
¶ 58        In the case at bar, we cannot find that the trial court abused its discretion when it found that
       it could not determine respondent’s income and consequently used section 505(a)(5) to award
       child support in an amount it considered reasonable, which was based on the child’s needs.
       First, the trial court expressly stated several times that it did not find respondent’s testimony
       credible, a decision that we will not reweigh on appeal. See Best, 223 Ill. 2d at 350-51.
       Additionally, the trial court drew a negative inference from respondent’s failure to appear on
       the second day of the hearing. While respondent argues that this inference was improper, we
       find no error with the trial court’s actions. “Where a party fails to produce evidence in his
       control, the presumption arises that the evidence would be adverse to that party.” REO Movers,
       Inc. v. Industrial Comm’n, 226 Ill. App. 3d 216, 223 (1992). Respondent argues that such a
       presumption should not apply here, where he had a reasonable excuse for not presenting his
       testimony, namely, his absence from the state. However, as noted several times herein, the trial
       court properly found that respondent’s absence was not reasonable, and we find no error in the
       trial court’s choosing to apply the presumption in this case.
¶ 59        Finally, there were records concerning respondent’s involvement with TMT Sportz as well
       as several of respondent’s personal bank statements admitted into evidence, which showed that
       respondent had not been forthright about his income. Respondent argues that the bank
       statements should not have been admitted into evidence because they were hearsay and there
       was no foundation laid for their admission. Again, the only record of the hearing at which these
       documents were admitted into evidence was the agreed statement of facts, which states:
       “[respondent’s attorney] objected to [petitioner’s attorney’s] offer of documentary evidence
       since there was no person who could verify the documents. Judge Kaplan denied [respondent’s
       attorney’s] objection and indicated that the documents could be admitted over [her] objection.”
       It is thus unclear the basis under which petitioner’s counsel sought to have the documents
       admitted or whether a proper foundation had been laid. Again, to the extent that the record is
       not sufficient to support a claim of error, “it will be presumed that the order entered by the trial
       court was in conformity with law and had a sufficient factual basis.” Foutch, 99 Ill. 2d at
       391-92. However, even though it is not mentioned by the parties on appeal, we do note that the
       bank statements do appear to have been admissible under section 505(a)(6) of the Marriage
       Act, which provides:


                                                    - 17 -
               “If (i) the non-custodial parent was properly served with a request for discovery of
               financial information relating to the non-custodial parent’s ability to provide child
               support, (ii) the non-custodial parent failed to comply with the request, despite having
               been ordered to do so by the court, and (iii) the non-custodial parent is not present at the
               hearing to determine support despite having received proper notice, then any relevant
               financial information concerning the non-custodial parent’s ability to provide child
               support that was obtained pursuant to subpoena and proper notice shall be admitted into
               evidence without the need to establish any further foundation for its admission.” 750
               ILCS 5/505(a)(6) (West 2014).
       In the case at bar, concerning the bank statements from Chase bank, the record reveals
       (1) petitioner served respondent with a request for production of documents on May 15, 2015,
       which included a request for bank statements for any checking or savings accounts in
       respondent’s name; (2) after receiving no documents in response to the request, petitioner filed
       a motion to compel discovery compliance with the request to produce on June 24, 2015, and
       the court ordered respondent to comply with the request to produce; (3) while the court
       “acknowledge[d] [respondent’s] production of Responses to Petitioner’s 2nd Request for
       Production of Documents,” petitioner’s counsel stated at the hearing on the motion to reopen
       proofs that petitioner did not receive any documents concerning respondent’s Chase bank
       accounts; (4) as a result of her own investigation, petitioner issued a subpoena to Chase Bank,
       in response to which the bank produced respondent’s bank statements; and (5) respondent was
       not present at the July 9 hearing date, at which child support was at issue. Thus, according to
       the plain language of section 505(a)(6), the bank statements appear to have been admissible
       without any further foundation, and the trial court did not err in admitting them.
¶ 60       In summary, when determining respondent’s income, the trial court was presented with
       (1) respondent’s incredible testimony on the first hearing date, (2) respondent’s complete
       absence from the second hearing date, and (3) bank statements that indicated that there was
       money flowing through respondent’s bank accounts that had not been disclosed. Accordingly,
       we cannot find that the trial court abused its discretion when it determined that it could not
       accurately determine respondent’s actual income from the evidence before it and therefore
       needed to apply section 505(a)(5) to award what it considered reasonable child support, which
       was based on the child’s needs, which amounted to $3000 per month. In addition, the fact that
       the trial court found that respondent had more income than he claimed was a factor that the
       court considered in making this determination.

¶ 61                                   B. Retroactivity of Support
¶ 62       Respondent also claims that the trial court erred in ordering the modified support award to
       be retroactive to September 1, 2013, in light of the fact that petitioner’s petition to modify
       support was filed on October 9, 2014. Respondent argues that this issue should be reviewed
       de novo, while petitioner claims it should be reviewed under an abuse of discretion standard.
       However, we have no need to resolve this dispute because, even applying the more deferential
       standard of review, we would still conclude that the trial court erred in ordering the support
       award to be retroactive to September 1, 2013.
¶ 63       Under section 510(a) of the Marriage Act, “the provisions of any judgment respecting
       maintenance or support may be modified only as to installments accruing subsequent to due
       notice by the moving party of the filing of the motion for modification.” 750 ILCS 5/510(a)

                                                    - 18 -
       (West 2014). Thus, under the plain language of the statute, the filing of the motion for
       modification is the earliest date to which the modification applies. See In re Marriage of
       Pettifer, 304 Ill. App. 3d 326, 328 (1999) (“A plain reading of section 510(a) dictates that a
       retroactive modification is limited to only those installments that date back to the filing date of
       the petition for modification and, thus, insures that the respondent is put on notice prior to the
       court ordering him to pay increased support.”); In re Marriage of Henry, 156 Ill. 2d 541, 544
       (1993) (“Dissolution of marriage and collateral matters such as child support are entirely
       statutory in origin and nature [citation], and, in light of the legislature’s clear pronouncement
       *** [in section 510(a)], a trial court has no authority to retroactively modify a child support
       order ***.”).
¶ 64        In the case at bar, petitioner’s petition for modification of child support was filed on
       October 9, 2014. Accordingly, the trial court only had the discretion to modify child support as
       to installments accruing after that date and, consequently, erred in ordering child support to be
       retroactive to September 1, 2013. Therefore, we vacate that portion of the custody judgment
       ordering the increased amount of child support from September 1, 2013, to October 9, 2014.
¶ 65        In arguing that the trial court had the discretion to order retroactive support, petitioner cites
       In re Marriage of Erickson, 136 Ill. App. 3d 907 (1985), and In re Parentage of Janssen, 292
Ill. App. 3d 219 (1997). However, Erickson is unpersuasive because it involved the
       termination and modification of maintenance and child support, respectively, after the
       remarriage of the custodial parent. Similarly, Janssen is inapposite because it concerned
       ordering retroactive support pursuant to the Parentage Act back to the date of the child’s birth.
       While petitioner in the case at bar did bring a parentage action, the support sought in this case
       is not an initial support order but is a modified one. Under section 16 of the Parentage Act,
       “[a]ny support judgment is subject to modification or termination only in accordance with
       Section 510 of the Illinois Marriage and Dissolution of Marriage Act.” 750 ILCS 45/16 (West
       2014). Thus, section 510(a) of the Marriage Act applies, and its plain language provides the
       limitation of the support order.
¶ 66        Finally, we find unpersuasive petitioner’s arguments that respondent had notice that she
       was seeking retroactive support because in 2013, there were temporary and permanent support
       orders referencing retroactive child support. However, the two orders referenced by petitioner
       reserved the issue of retroactive child support from January 1, 2011, through March 31, 2013.
       These orders lend no support to the claim that respondent was on notice that petitioner would
       be seeking retroactive support from September 1, 2013, and, indeed, child support from
       January 2011 through March 2013 does not appear to have been at issue during the hearing.
       Accordingly, as set forth above, we vacate the portion of the custody judgment ordering the
       increased amount of child support from September 1, 2013, to October 9, 2014.

¶ 67                                          IV. Health Insurance
¶ 68       Finally, respondent claims that the trial court erred in requiring him to provide health
       insurance for the child because petitioner already had health insurance for the child at no cost
       to her. “It is within the trial court’s sound discretion to order the payment of a health insurance
       premium, and the trial court’s ruling will not be disturbed on review absent an abuse of
       discretion.” In re Marriage of Raad, 301 Ill. App. 3d 683, 688 (1998). As noted, “[a]n abuse of
       discretion occurs only when the trial court’s decision is arbitrary, fanciful, or unreasonable or


                                                    - 19 -
       where no reasonable person would take the view adopted by the trial court.” Seymour, 2015 IL
118432, ¶ 41.
¶ 69       In the case at bar, in the custody judgment, the trial court ordered respondent to “acquire
       and maintain health insurance for the minor child.” In its comments in open court, the court
       also noted that, “[h]e can go get a policy and pay for it or he can reimburse mom if she does
       have a policy. *** That is his obligation.” Under section 505.2 of the Marriage Act:
                   “(1) Whenever the court establishes, modifies or enforces an order for child support
               or for child support and maintenance the court shall include in the order a provision for
               the health care coverage of the child which shall, upon request of the obligee or Public
               Office, require that any child covered by the order be named as a beneficiary of any
               health insurance plan that is available to the obligor through an employer or labor union
               or trade union. If the court finds that such a plan is not available to the obligor, or that
               the plan is not accessible to the obligee, the court may, upon request of the obligee or
               Public Office, order the obligor to name the child covered by the order as a beneficiary
               of any health insurance plan that is available to the obligor on a group basis, or as a
               beneficiary of an independent health insurance plan to be obtained by the obligor, after
               considering the following factors:
                       (A) the medical needs of the child;
                       (B) the availability of a plan to meet those needs; and
                       (C) the cost of such a plan to the obligor.” 750 ILCS 5/505.2(b)(1) (West 2014).
¶ 70       Respondent’s argument appears to be that the trial court abused its discretion in ordering
       him to obtain health insurance because petitioner already had an insurance plan and respondent
       was unemployed. As to respondent’s claims about his income, those have already been
       exhaustively discussed above, and we have no need to further discuss them here. Additionally,
       “[t]he duty to provide health insurance is an integral part of a parent’s current and future
       support obligations.” In re Marriage of Seitzinger, 333 Ill. App. 3d 103, 113 (2002).
       Respondent cites no authority that would relieve one parent from a health insurance obligation
       simply because the other parent already has a policy. Indeed, section 505.2(d) provides that
       “[t]he dollar amount of the premiums for court-ordered health insurance *** shall be
       considered an additional child support obligation owed by the obligor.” 750 ILCS 5/505.2(d)
       (West 2014). This makes clear that health insurance is respondent’s child support obligation,
       regardless of petitioner’s situation. See Takata, 304 Ill. App. 3d at 95 (finding the respondent
       liable for unpaid health insurance premiums despite the fact that the petitioner insured her
       children through public aid at no cost to her). We cannot find that the trial court abused its
       discretion in ordering respondent to obtain health insurance for the child.

¶ 71                                         CONCLUSION
¶ 72       For the reasons set forth above, we find (1) the trial court did not err in denying
       respondent’s motion for a continuance, (2) the trial court did not err in denying respondent’s
       motion to reopen proofs, (3) the trial court did not err in setting child support at $3000 per
       month, and (4) the trial court did not err in ordering respondent to obtain health insurance for
       the child. However, we vacate that portion of the custody judgment ordering the increased
       amount of child support from September 1, 2013, to October 9, 2014, as the trial court could



                                                    - 20 -
       only order increased support retroactive to the date of the filing of the petition for modification.

¶ 73       Affirmed in part; vacated in part.




                                                    - 21 -